Citation Nr: 1428479	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-18 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the delimiting date of September 17, 2002, for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, is correct, and, if so, whether the criteria for extension of the delimiting date have been met.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran had active service from October 1967 to October 1969.  The appellant is the Veteran's spouse.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied a claim for DEA under Chapter 35.  In doing so, the RO determined that the appellant's eligibility to use Chapter 35 benefits began on September 17, 1992, and ended on September 17, 2002.  Because her claim was filed in January 2010, it was found to be untimely.  

The appellant provided testimony at a July 2012 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  In a September 17, 1992 letter, the Veteran was notified that basic eligibility to benefits under 38 U.S.C. Chapter 35 was established effective September 1, 1992. 

2.  The appellant filed a claim seeking entitlement to Chapter 35 educational benefits in January 2010. 

3.  The appellant was not prevented from initiating or completing her chosen program of education within her applicable period of eligibility because of a physical or mental disability. 

4.  Eligibility for educational assistance benefits pursuant to Chapter 35, Title 38, United States Code began on September 17, 1992, and ended on September 17, 2002.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond September 17, 2002, for educational assistance benefits pursuant to Chapter 35, Title 38, of the United States Code have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3001 - 21.3021, 21.3046, 21.3047 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A marriage certificate reveals that the appellant was married to the Veteran in February 1968. 

Here, a 100 percent disability rating for posttraumatic stress disorder (PTSD) has been in effect since January 15, 1987.  However, according to a February 1991 letter denying DEA under Chapter 35, that rating was not considered to be permanent.  

In September 1992, however, the RO determined that the disability was both permanent and total (P&T), and notified the Veteran in a letter dated September 17, 1992, that "basic eligibility to benefits under 38 U.S.C. Chapter 35 is established from September 1, 1992."   

The appellant filed a claim seeking entitlement to Chapter 35 educational benefits in January 2010.  She contends that when she inquired about applying for educational benefits at her local VA office, she was told that she "should be" eligible, and was encouraged to submit an application.  Moreover, she avers that when she asked her husband (the Veteran) about eligibility for educational benefits, he informed her that he never received any information regarding such benefits and did not indicate that he was aware of any filing deadline.  

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the spouse of a Veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i). 

Under the rule regarding the payment of educational assistance benefits to a Veteran's spouse under Title 38 of the U.S. Code, Chapter 35, the beginning date of eligibility for a spouse of a Veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the Veteran's total and permanent rating or the date of notification, whichever is more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a). 

Educational assistance shall not exceed 10 years after one of the following last occurs: (A) The date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (B) The date of death of the spouse from whom eligibility is derived who dies while a total disability evaluated as permanent in nature was in existence; (C) The date on which the Secretary determines that the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C. § 3512(b)(1); 38 C.F.R. § 21.3021(a).

The Board has considered the appellant's contentions, but finds them insufficient to afford the appellant DEA benefits.  The Board notes that her reliance on the statements of VA representatives that she "should be" eligible for educational benefits was misplaced and may not be used to establish an eligibility date for the grant of Chapter 35 educational benefits.  Such statements do not constitute a grant of the requested benefits.  

Moreover, and critically, the Veteran was previously notified as to the grant of eligibility for Chapter 35 educational benefits and the establishment of an eligibility date.  This information was clearly communicated by VA in the September 1992 letter.  Thus, the Board finds that September 1992 constitutes the appropriate eligibility date for the commencement of Chapter 35 educational benefits and that the delimiting date for such was 10 years later in September 2002. 

The Board acknowledges that there are circumstances in which the delimiting date may be extended.  For instance, the 10 year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct of the eligible spouse; (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i). 

Here, however, the appellant has not identified any of the circumstances above.  Rather, her request hinges on her contention that she was led to believe that she would be eligible for education benefits under Chapter 35, and that, consequently, she enrolled in school in reliance upon her belief that she would be reimbursed.   

Although the Board is sympathetic to the appellant's argument, there is simply no basis in the law for the Board to grant education benefits under Chapter 35.  The eligibility date was September 17, 1992, and such fact was clearly communicated in the September 1992 VA letter.  There is no evidence that the appellant completed and filed the necessary forms to obtain DEA benefits at the time of the September 1992 VA letter, nor does she assert that she attempted to do so.  

The Board is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing an extension of the delimiting date for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant's request for an extension of the delimiting date for her DEA benefits under Chapter 35.  Therefore, this claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application. 

In making this determination, the Board does not wish to convey any lack of sympathy for the appellant in this matter.  Moreover, the Board does not doubt the sincerity of the appellant's contentions.  However, the Board is bound by the laws and regulations governing the payment of benefits, which, in this case, do not support the award of benefits.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this claim.  


ORDER

An extension of the delimiting date of September 17, 2002, for Dependents' Educational Assistance benefits under Chapter 35, Title 38, of the United States Code is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


